DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al (US 2004/0097063) in view of Hartzell (US 2006/0073622) and Shimizu et al (US 2019/0198732).
Sakuma shows the system claimed including a thermal processing chamber (14), a workpiece (W) disposed within the processing chamber, and a heat source (50) to emit light towards the workpiece. But, Sakuma does not show a tunable reflective array disposed between the workpiece and the heat source wherein the tunable reflective array comprises a plurality of pixels having an electrochromic material that is configurable in a translucent state or an opaque state as claimed. 
Hartzell shows it is known provide a tunable reflective array having a plurality of pixel elements (X) that allows a light source (102) to pass its light through the pixel elements or to reflect the light onto a workpiece so that a desired heating of the workpiece can be achieved via the tunable reflective array (also, see para 0013, 0036, 0039, and 0053). 
Shimizu shows it is known that pixels can comprise an electrochromic material that is known to change its optical state including a transparent state, an opaque state or a reflective state that allows the light to pass through the pixel elements or to reflect the light (also see para 0043 and 0047). 
In view of Hartzell and Shimizu, it would have been obvious to one of ordinary skill in the art to adapt Sakuma with a tunable reflective array that is disposed between the workpiece and the heat source wherein the reflective array includes a plurality of pixels comprising an electrochromic material to tune the array to selectively allow the light from the light source to pass through the reflective array or to reflect the light via its translucent or opaque state so that the desired heating of the workpiece, including its heating uniformity, can be predictably achieved by controlling the operation of the array, based on the temperature of the workpiece.  
With respect to claims 2 and 3, Sakuma shows a plurality of temperature sensors (para 0046) to obtain or measure a temperature profile associated with the workpiece including its spatial distribution across the workpiece as illustrated in Figure 3.
  With respect to claims 7-9, Sakuma shows that the workpiece can have portions having warmer or colder portions as illustrated in Figured 2B, and it would have been obvious to one of ordinary skill in the art to control the operation of the tunable reflective array as taught by Hartzell to configure the electrochromic material of the pixels in the opaque state or translucent/transparent state so that an amount of light for heating the workpiece is controlled, i.e., reduced or increased respectively, to predictably achieve the desired workpiece temperature. 
With respect to claims 10 and 11, Sakuma shows the processing chamber defined by a quart window (44), and as Hartzell shows the tunable reflective array that is positioned between the light source (102) and the workpiece (116), it would have been obvious to provide the quartz window between the tunable reflective array and the workpiece so that the heat source and the tunable reflective array can be protected via the quartz window from the interior of the processing chamber that may contain harmful gases or particles to the light source and the reflective array while providing the desired heating control as desired.
With respect to claim 12, Sakuma shows the heat source with a plurality of heat lamps.
With respect to claim 13, Hartzell shows the heat source can include a laser (para 0015).
With respect to claim 14, Sakuma further shows a reflector (52) that reflects the light toward the workpiece.
With respect to claim 15, Sakuma further shows the workpiece including a semiconductor wafer.
With respect to claim 16, Sakuma shows the method claimed including a heat source, a workpiece, and a controller (57) with a temperature sensor for controlling and obtaining the workpiece temperature profile/data, and as Hartzell further shows a tunable reflective array that is positioned between the light source (102) and the workpiece (116) wherein its light transmission value is controlled to further control the amount of light heating applied to a workpiece, it would have been obvious to provide the tunable reflective array between the heat source and the workpiece of Sakuma so as to control an amount of heating light applied to the workpiece so that the desired heating temperature or temperature profile of the workpiece, including its uniform heating distribution, can be predictably achieved as desired by the user.  
 With respect to claims 17 and 18, Sakuma shows that the workpiece can have portions having warmer or colder portions as illustrated in Figured 2B, and it would have been obvious to one of ordinary skill in the art to control the operation of the tunable reflective array as taught by Hartzell to configure the electrochromic material of the pixels in the opaque state or translucent/transparent state so that an amount of light for heating the workpiece is controlled, i.e., reduced or increased respectively, to predictably achieve the desired workpiece temperature. 
Claim(s) 4-6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Hartzell and Shimizu as applied to claims 1-3 and 7-18 above, and further in view of Gronet et al (US 5,708,755) and Camm et al (US 2005/0063453). 
Sakuma in view of Hartzell and Shimizu shows the system claimed except for the sensor including a thermal camera to obtain thermal image data of the workpiece.
Gronet shows it is known to use a sensor including an infrared camera that measures a temperature of a workpiece including its temperature data (column 5, lines 62-65). 
Camm also shows it is known to use a sensor including an infrared camera that captures a thermal image of a workpiece (para 0055 and 0067). 
In view of Gronet and Camm, it would have been obvious to one of ordinary skill in the art to adapt Sakuma, as modified by Hartzell and Shimizu, with the sensor including an infrared thermal camera that measures or captures the temperature data/image of the workpiece as an alternative temperature sensing means that can also effectively determine the workpiece temperatures as known in the art wherein the temperature data/profile of the workpiece is further obtained by a controller to further control the intensity of the light sources.    
With respect to claims 5, 6 and 20, Gronet further teaches that the temperature sensors (56) can also comprise a pyrometer wherein the sensors that measures different locations/areas of the workpiece wherein the temperature data/profile of the workpiece is further obtained by a controller to further control the intensity of the light sources.    
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761